Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 2009/0142650).
Regarding claims 1 and 2, Okada discloses a battery pack (Fig. 2) comprising: 
a first battery group and a second battery group in each of which a plurality of storage batteries are laminated (see annotated Fig. 3 below which discloses the first and second battery groups), with each storage battery formed in a cuboid (see the plurality of storage batteries 1 in Fig. 10 which are cuboid shaped)  composed of a pair of wide surfaces and narrow surfaces other than the pair of wide surfaces, so that the wide surfaces are placed to face each other (see Fig. 2 where wide surfaces of batteries 1 face each other); and 
a heat transfer member (Channel 6, see Fig. 14), 
wherein the narrow surfaces other than the pair of wide surfaces include: 
a first narrow surface with an external terminal (see Annotated figure 10 below which shows an external electrode on the first narrow surface); 
a second narrow surface opposite the first narrow surface (see annotated Fig. 10 below; and 
a third narrow surface as a side face other than the first narrow surface and the second narrow surface (as depicted in annotated Fig. 10 below); and 
wherein the first battery group and the second battery group are disposed in a case housing such that the third narrow surface of the first battery group and the third narrow surface of the second battery group face each other via the heat transfer member (see Fig. 2 where the third narrow surface of both battery groups are both against the heat transfer member 6);
wherein the storage batteries of the battery pack include a terminal for connecting the battery groups to equipment outside the batteries (any of terminals 5 can be connected to equipment outside the battery).


    PNG
    media_image1.png
    542
    1009
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    603
    705
    media_image2.png
    Greyscale


Regarding claims 3 and 6, Okada further discloses the storage batteries of the first and second battery groups are connected to their adjacent storage batteries via a connecting member (via busbar 8).
Regarding claims 4 and 7, Okada further discloses the first narrow surface of the storage battery of the first battery group and the first narrow surface of the storage battery of the second battery group face the same side (see Fig. 2 which illustrates the first narrow surface (top surface) of all battery groups face the same direction).
Regarding claims 5 and 8, Okada further discloses the storage batteries are disposed with the wide surfaces facing the case housing (see Fig. 6 which illustrates a side of the housing 30 faces the wide surface of the battery groups).
Regarding claims 9 and 10, Okada further discloses a first external terminal for connecting the first battery group to an electronic circuit and a second external terminal for connecting the second battery group to the electronic circuit (terminals are located on both battery groups that can be connected to an electronic circuit), wherein the first external terminal and the second external terminal are provided around a center of the battery pack (see Fig. 2 which illustrates a pair of terminals 5 that are located near the center of the battery).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725